DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 6, 8-9, 12 and 20-21 are moot because the claim was cancelled in the amendments filed on 12/29/21.
The objection to the specification is hereby withdrawn in view of the amendments filed on 12/29/21.
The objections to claim 19 for minor informalities are hereby withdrawn in view of the claim amendments filed on 12/29/21.
The rejection of claim 18 under U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention is hereby withdrawn in view of the amendments filed on 12/29/21.
The rejections of:
claims 1-18 and 22-24 under 35 U.S.C. 103(a) as being unpatentable over Vasconcelos et al. (WO 2011/031176; of record); and 
claim 19 under 35 U.S.C. 103(a) as being unpatentable over Vasconcelos et al. (WO 2011/031176; of record), in view of White (US 2014/02994972; of record)

	The provisional rejection of claims 1-19 and 22-24 as being unpatentable over claims 1-13 and 16-20 of copending Application No. 16/827,534 is hereby withdrawn in view of the amendments herein and those filed on 12/29/21.

Election/Restrictions
A restriction requirement filed on 8/12/21 is moot due to the cancellations of claims 20-21 (the non-elected claims). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bill Hare on 3/19/22.
The application has been amended as follows: 
In the Claims:
Claim 2. In line 2, replace “1” with 22”.
Claim 3. In line 2, replace “1” with 22”.
Claim 4. In line 2, replace “1” with 22”.

Claim 7. In line 2, replace “1” with 22”.
Claim 15. In line 2, replace “1” with 22”.
Claim 18. In line 2, replace “1” with 22”.
Claim 18. In line 3, delete “tablet”.
Claim 19. In line 3, replace “1” with 22”.
Claim 22 is rewritten as follows: An immediate release oral, ready to use suspension consisting of:
eslicarbazepine acetate present at about 10% w/w;
a mixture of microcrystalline cellulose and sodium carboxymethyl cellulose present at about 1.25% w/w;
polysorbate 80 present at from about 0.01% to about 7% w/w;
at least one paraben preservative present at from about 0.001% to about 4% w/w;
citric acid and trisodium citrate buffer present at from about 0.01% to about 15% w/w of the composition to adjust the pH to a range of pH 3 to pH 6;
sorbitol or thaumatin or a combination thereof present at from about 0.01% w/w to about 70% w/w of the composition;
at least one flavoring agent present at from about 0.01% to about 5% w/w of the  composition; 
glycerin and 
water, wherein the glycerin and water in combination are present at from about 10% to about 95% w/w;
wherein the suspension is free of xanthan gum and polyoxyethylene stearate.
Claim 24 is rewritten as follows: The immediate release oral, ready to use suspension of claim 22 consisting of: 
(a) Eslicarbazepine acetate present at about 10% w/w;
(b) the mixture of microcrystalline cellulose and sodium carboxymethyl cellulose present at about 1.25% w/w; 
(c) the polysorbate 80 present at about 0.04% w/w; 
(d) the citric acid and trisodium citrate buffer present at about 0.25 w/w;
(e) the at least one paraben preservative present at from about 0.001% to about 4% w/w;
(f) the sorbitol and thaumatin present at about 10.2% w/w;
(g) the at least one flavoring agent present at about 0.32% w/w; and
(h) the glycerin and water present at from about 20% to about 95% w/w;
wherein the pH of the suspension is from 3 to 6.5 and the suspension is free of xanthan  gum and polyoxyethylene stearate.
Claim 25. In line 5, the phrase “polysorbate 80;” is added after the semicolon.
Claim 26. In line 4, “of” is added after “combination”.
Claim 26. In line 5, the phrase “the polysorbate 80 present at from about 0.01% to about 7% w/w” is added after the semicolon.
Claims 27-35 is newly added as follows:
27. (newly presented) The immediate release oral pharmaceutical ready to 
28. (newly presented) The immediate release oral pharmaceutical ready to use suspension of claim 25, wherein the suspension is stable when stored at 40°C/75% R.H. for a period of at least 1 month.
29. (newly presented) The immediate release oral pharmaceutical ready to use suspension of claim 25, wherein the viscosity of the suspension is from 321 cps to 370 cps when stored for up to one month at 40°C/75% R.H. as measured by a Brookfield viscometer using spindle LV-3 at 50 rpm and 25°C.
30. (newly presented) The immediate release oral ready to use suspension of claim 25, wherein the eslicarbazepine acetate has a D90 particle size between 5 μm and 50 μm.
31. (newly presented) The immediate release oral pharmaceutical ready to use suspension of claim 25, wherein  the suspension exhibits more than 75%  of drug release within 15 minutes, when placed in a dissolution vessel filled with 1000 ml of acetate buffer, pH 4.5 maintained at 37±0.5°C and stirred at a paddle speed of 100 rpm using a USP Type II (paddle) apparatus.
32. (newly presented) The immediate release oral ready to use suspension of claim 25, wherein the suspension is bioequivalent to marketed eslicarbazepine acetate oral tablets 200 mg, 400 mg, 600 mg and 800 mg.
33. (newly presented) A kit comprising:
(a) the immediate release oral pharmaceutical ready to use suspension of claim 25; and

34. (newly presented) The immediate release oral ready to use suspension of claim 22, wherein the sedimentation ratio is 1 after six days storage.
35. (newly presented) The immediate release oral ready to use suspension of claim 25, wherein the sedimentation ratio is 1 after six days storage.
Claims 1, 5, 10, 11, 13, 14, 16-17, and 23 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Vasconcelos et al. (of record), teach an oral suspension formulation comprising eslicarbazepine acetate and a pharmaceutically acceptable liquid vehicle, and further comprising a suspending agent and/or wetting agent ([0009-0011]). Eslicarbazepine acetate is present in an amount of from about 1 to 10 w/v% of the suspension formulation ([0015]). Vasconcelos et al. teach a pH of about 6.8 to about 7.0, wherein the composition comprises an aqueous solution of sorbitol liquid vehicle, the suspending agent can comprise carboxymethylcellulose sodium and microcrystalline cellulose in a list of possibilities (e.g., AVICELTM RC-591), the wetting agent can comprise polysorbate 80 in a list of possibilities, the additional excipients can include flavoring agents and sweetening agents.  In a particular embodiment, Vasconcelos et al. teach an oral suspension formulation comprising active substance ESL (40-60 mg/mL), suspending agent xanthan gum (2-3 mg/mL), solubilizing agent WYRJ™ 59P (i.e., polyoxy 100 
The prior art is free of any teaching or suggestion of a pharmaceutically acceptable suspension of eslicarbazepine acetate consisting of: eslicarbazepine acetate present at about 5 to 10% w/w; a combination microcrystalline cellulose and sodium carboxymethylcellulose present at about 1.25 to 2.5 % w/w; polysorbate 80; sorbitol present at about 10-20% w/w; thaumatin; one or more parabens; one or more pH adjusting agents present in an amount to adjust the pH in the range of pH 3 to pH 6.5; one or more flavoring agents; glycerin; and water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaab et al. (US 2009/0291981) is directed to pharmaceutical compositions comprising active agents that can treat disorders such as pain (e.g., neuropathic pain) (Abstract and [0317]). Schaab et al. teach an oral suspension .
With regards to claims 25-26 that contains the “consisting of” claim language, the abovementioned oral suspension contains a different active agent (compound 1 vs. the claimed eslicarbazepine) and sweetener (sucralose vs. the claimed thaumatin). Also, the formulation of Schaab et al. further comprises sodium lauryl sulfate as a wetting agent, propylene glycol as a co-solvent and FD&C yellow No. 6 as a colorant and does not comprise polysorbate 80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617